Per Curiam,
The issue in this case was awarded to determine whether there was a failure of consideration for the judgment note given by E. B. Forcey, deceased, to his father, Thomas H. Forcey, also deceased. It was given to secure the payment of purchase money for a property to be conveyed by the father to the son. The former died without making the conveyance, but devised the property to the son, who was in the possession and enjoyment of it from the time of the agreement to convey it to him until his own death. Though he survived his father for three years, he never questioned the judgment which had been entered against him by the appellees. He manifestly regarded the devise by his father as a carrying out of the agreement that he should have title to the property for which he paid by his judgment note, now assailed by his administratrix. Under the undisputed facts in the case, the plaintiffs were entitled to the verdict directed in their favor, and the judgment upon it is affirmed.